BAKES, Justice.
Petitioner-appellant Jonathan Ellison is an attorney employed by Idaho Legal Aid Services, Inc., of Lewiston, Idaho. He was appointed by order of a magistrate of the above entitled court to represent an indigent natural mother in an involuntary parent-child termination proceeding. See I.C. § 16-2009. Upon completion of the proceeding, the appellant filed a petition with the district court requesting attorney fees for the services rendered pursuant to the appointment. The petition claimed the amount of $580.00 for the representation, based upon an hourly rate. Attached to the petition was an exhibit setting out in detail the services performed and the time expended by the attorney.
The respondent district judge denied the request for attorney fees without stating any reason. Ellison appealed from the denial of fees, and while the appeal was pending this Court rendered its decision in James v. Dunlap (In re Dunmire), 100 Idaho 697, 604 P.2d 711 (1979).
We reverse the order of the district court denying attorney fees to petitioner, on the authority of the Dunmire case, and remand for further proceedings consistent with that opinion.
Reversed and remanded. Costs to appellant. No attorney fees allowed.
DONALDSON, C. J., and McFADDEN and BISTLINE, JJ., concur.
SHEPARD, J., dissents for the reasons set forth in his dissenting opinion in James v. Dunlap (In re Dunmire), 100 Idaho 697, 604 P.2d 711 (1979).